Response After Non-Final Office Action
This Office action is in response to the non-final filed on 09/12/2022. 
Claims 1-7 are pending in the application.
Claims 1-7 are rejected.
Claim 7 is currently amended.
In the event the determination of the status of the application as subject to AIA  35 
U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Response to Arguments
The applicant's arguments filed September 12, 2022 have been fully considered 
and are respectfully found persuasive in part and unpersuasive in part. 
The applicant argues the following:
[1] Prior art of record fails to disclose “…wherein a crystal grain group forming the piezoelectric film includes a crystal grain having a ratio of 0.01 nm-1 or more and 0.1 nm-1 or less, which is the ratio of an outer peripheral length to a cross-sectional area when observing a cross-section of the crystal grain” in Claim 1.

[2] Prior art of record fails to disclose ''…an atmosphere pressure condition of 0.1 Pa or more and 0.5 Pa or less;…'' in Claim 7.

Regarding [1] and [2], the examiner respectfully agrees and has amended the grounds of rejection accordingly. 
DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable 
over Shibata et al. (U.S. Publication No. 2009/0236944; hereinafter “Shibata ‘944”) in view of Maejima et al. (U.S. Publication No. 2014/0084754; hereinafter “Maejima”).
Regarding claim 1, Shibata ‘944 teaches a piezoelectric laminate, comprising: a substrate (Fig. 7, 1); a base layer (Fig. 7, 2) formed on the substrate (Fig. 7, 1); and a piezoelectric film (Fig. 7, 3) containing alkali niobium oxide (Fig. 7, 3; [Abstract]) and having a perovskite structure (Fig. 7, 3; [Abstract]), which is formed (Fig. 7) on the base layer (Fig. 7, 2), as a polycrystalline film (Fig. 7, 3; [Abstract]), and represented by a composition formula of (K1-xNax)NbO3 (0 < x < 1) (Fig. 7, 3; [Abstract]), wherein a crystal grain group (Fig. 7, 3; [Abstract]) forming the piezoelectric film (Fig. 7, 3; [Abstract]). Shibata ‘944 does not teach a crystal grain having a ratio of 0.01 nm-1 or more and 0.1 nm-1 or less, which is the ratio of an outer peripheral length to a cross-sectional area when observing a cross-section of the crystal grain.
Maejima, however, does teach a crystal grain having a ratio of 0.01 nm-1 or more and 0.1 nm-1 or less, which is the ratio of an outer peripheral length to a cross-sectional area when observing a cross-section of the crystal grain ([Abstract]; [Claim 1] – Abstract – “A thin film piezoelectric device according to the present invention includes a potassium sodium niobate-based piezoelectric thin film having an average crystal grain diameter of 60 nm or more and 90 nm or less, and a pair of electrode films configured to hold the piezoelectric thin film therebetween.”; Claims – “1. A thin film piezoelectric device comprising a potassium sodium niobate-based piezoelectric thin film which has an average crystal grain diameter of 60 nm or more and 90 nm or less, and a pair of electrode films configured to hold the piezoelectric thin film therebetween.”
Applicant’s Clarification: Applicant clarified in the arguments filed: (1) “…the cross-sectional area (A) of the crystal grains included in the KNN-film cannot be calculated by the same manner as calculating the rectangular cross-section area such as length x width. Please note that the term "cross- section of crystal grain (KNN-film)" means a section of the crystal grain in a planar direction of the substrate, i.e., an in-plane direction of the substrate (see paragraph [0015] in the Specification).” and (2) “The outer peripheral length (B) is not a grain size of the crystal grain. It is matter of course that the outer peripheral length (B) is not the average crystal grain size. Instead, the outer peripheral length (B) of the Specification is an outer peripheral length of the crystal grains when observing the cross-section of the crystal grain (see, e.g., paragraph [0015] of the Specification). Please note that the term "cross-section of crystal grain" means the section of the crystal grain in the planar direction of the substrate, i.e., the in- plane direction of the substrate (see paragraph [0015] of the Specification).”

Examiner’s Note: Applicant discloses “More than half of the crystals included in the crystal grain group in the KNN-film 3 preferably have a columnar structure.” in paragraph [0014] in the Specification. If the “outer peripheral length” of a columnar grain is taken as circumference, 2πr or πd, and the area of a cross section of a columnar grain is taken as πr2, the ratio is 2/r. The claimed ratios are 1/100 and 1/10 which makes r between 20 and 200 and d between 40 and 400. These are approximations given that the actual grain and cross-section shape are presumed to not be perfectly circular, but all that is required by the claim language is for the dimensions to fall within the range and a diameter between 60 nm and 90 nm falls within the claimed range.)

	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Shibata ‘944 to include the features of Maejima because it would provide a structure in which a leakage current between electrode films formed on and below the piezoelectric thin film in the thin film piezoelectric device can be decreased thereby improving efficiency.
Regarding claim 2, Shibata ‘944 teaches the piezoelectric laminate according to claim 1. Shibata ‘944 does not teach an average value of the ratio of the crystal grain group forming the piezoelectric film is 0.01 nm-1 or more and 0.1 nm-1 or less.
Maejima, however, does teach an average value of the ratio of the crystal grain group forming the piezoelectric film is 0.01 nm-1 or more and 0.1 nm-1 or less ([Abstract]; [Claim 1] – Abstract – “A thin film piezoelectric device according to the present invention includes a potassium sodium niobate-based piezoelectric thin film having an average crystal grain diameter of 60 nm or more and 90 nm or less, and a pair of electrode films configured to hold the piezoelectric thin film therebetween.”; Claims – “1. A thin film piezoelectric device comprising a potassium sodium niobate-based piezoelectric thin film which has an average crystal grain diameter of 60 nm or more and 90 nm or less, and a pair of electrode films configured to hold the piezoelectric thin film therebetween.”
Applicant’s Clarification: Applicant clarified in the arguments filed: (1) “…the cross-sectional area (A) of the crystal grains included in the KNN-film cannot be calculated by the same manner as calculating the rectangular cross-section area such as length x width. Please note that the term "cross- section of crystal grain (KNN-film)" means a section of the crystal grain in a planar direction of the substrate, i.e., an in-plane direction of the substrate (see paragraph [0015] in the Specification).” and (2) “The outer peripheral length (B) is not a grain size of the crystal grain. It is matter of course that the outer peripheral length (B) is not the average crystal grain size. Instead, the outer peripheral length (B) of the Specification is an outer peripheral length of the crystal grains when observing the cross-section of the crystal grain (see, e.g., paragraph [0015] of the Specification). Please note that the term "cross-section of crystal grain" means the section of the crystal grain in the planar direction of the substrate, i.e., the in- plane direction of the substrate (see paragraph [0015] of the Specification).”

Examiner’s Note: Applicant discloses “More than half of the crystals included in the crystal grain group in the KNN-film 3 preferably have a columnar structure.” in paragraph [0014] in the Specification. If the “outer peripheral length” of a columnar grain is taken as circumference, 2πr or πd, and the area of a cross section of a columnar grain is taken as πr2, the ratio is 2/r. The claimed ratios are 1/100 and 1/10 which makes r between 20 and 200 and d between 40 and 400. These are approximations given that the actual grain and cross-section shape are presumed to not be perfectly circular, but all that is required by the claim language is for the dimensions to fall within the range and a diameter between 60 nm and 90 nm falls within the claimed range.)

	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Shibata ‘944 to include the features of Maejima because it would provide a structure in which a leakage current between electrode films formed on and below the piezoelectric thin film in the thin film piezoelectric device can be decreased thereby improving efficiency.
Regarding claim 3, Shibata ‘944 teaches the piezoelectric laminate according to claim 1. Shibata ‘944 does not teach 60 % or more crystal grains included in the crystal grain group forming the piezoelectric film have the above ratio.
Maejima, however, does teach 60 % or more crystal grains included in the crystal grain group forming the piezoelectric film have the above ratio ([Abstract]; [Claim 1]; [0056] – aim is to control the diameter of all the grains: “…the piezoelectric characteristic -d31 is decreased by excessively decreasing the average crystal grain diameter. Therefore, it is necessary to realize a decrease in leakage current while maintaining piezoelectric characteristics required for the thin film piezoelectric device 10 by controlling the average crystal grain diameter in an appropriate range.”
Abstract – “A thin film piezoelectric device according to the present invention includes a potassium sodium niobate-based piezoelectric thin film having an average crystal grain diameter of 60 nm or more and 90 nm or less, and a pair of electrode films configured to hold the piezoelectric thin film therebetween.”; Claims – “1. A thin film piezoelectric device comprising a potassium sodium niobate-based piezoelectric thin film which has an average crystal grain diameter of 60 nm or more and 90 nm or less, and a pair of electrode films configured to hold the piezoelectric thin film therebetween.”
Applicant’s Clarification: Applicant clarified in the arguments filed: (1) “…the cross-sectional area (A) of the crystal grains included in the KNN-film cannot be calculated by the same manner as calculating the rectangular cross-section area such as length x width. Please note that the term "cross- section of crystal grain (KNN-film)" means a section of the crystal grain in a planar direction of the substrate, i.e., an in-plane direction of the substrate (see paragraph [0015] in the Specification).” and (2) “The outer peripheral length (B) is not a grain size of the crystal grain. It is matter of course that the outer peripheral length (B) is not the average crystal grain size. Instead, the outer peripheral length (B) of the Specification is an outer peripheral length of the crystal grains when observing the cross-section of the crystal grain (see, e.g., paragraph [0015] of the Specification). Please note that the term "cross-section of crystal grain" means the section of the crystal grain in the planar direction of the substrate, i.e., the in- plane direction of the substrate (see paragraph [0015] of the Specification).”

Examiner’s Note: Applicant discloses “More than half of the crystals included in the crystal grain group in the KNN-film 3 preferably have a columnar structure.” in paragraph [0014] in the Specification. If the “outer peripheral length” of a columnar grain is taken as circumference, 2πr or πd, and the area of a cross section of a columnar grain is taken as πr2, the ratio is 2/r. The claimed ratios are 1/100 and 1/10 which makes r between 20 and 200 and d between 40 and 400. These are approximations given that the actual grain and cross-section shape are presumed to not be perfectly circular, but all that is required by the claim language is for the dimensions to fall within the range and a diameter between 60 nm and 90 nm falls within the claimed range.)

	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Shibata ‘944 to include the features of Maejima because it would provide a structure in which a leakage current between electrode films formed on and below the piezoelectric thin film in the thin film piezoelectric device can be decreased thereby improving efficiency.
Regarding claim 4, Shibata ‘944 teaches the piezoelectric laminate according to claim 1, wherein an average crystal grain size in the piezoelectric film is 100 nm or more (Fig. 7, 3; [Abstract] – “…an average crystal grain size of not less than 0.1 μm and not more than 1.0 μm in the plane direction of the substrate.” – 0.1 micron = 100 nm).
Regarding claim 6, Shibata ‘944 teaches a piezoelectric element, comprising: a substrate (Fig. 7, 1); a bottom electrode film (Fig. 7, 2) formed on the substrate (Fig. 7, 1); a piezoelectric film (Fig. 7, 3) containing alkali niobium oxide (Fig. 7, 3; [Abstract]) and having a perovskite structure (Fig. 7, 3; [Abstract]), which is formed (Fig. 7) on the bottom electrode film (Fig. 7, 2), as a polycrystalline film (Fig. 7, 3; [Abstract]), and represented by a composition formula of (K1-xNax)NbO3 (0 < x < 1) (Fig. 7, 3; [Abstract]); and a top electrode film (Fig. 7, 4) formed on the piezoelectric film (Fig. 7, 3), wherein a crystal grain group (Fig. 7, 3; [Abstract]) forming the piezoelectric film (Fig. 7, 3). Shibata ‘944 does not teach a crystal grain having a ratio of 0.01 nm-1 or more and 0.1 nm-1 or less, which is the ratio of an outer peripheral length to a cross-sectional area when observing a cross-section of the crystal grain.
Maejima, however, does teach a crystal grain having a ratio of 0.01 nm-1 or more and 0.1 nm-1 or less, which is the ratio of an outer peripheral length to a cross-sectional area when observing a cross-section of the crystal grain ([Abstract]; [Claim 1] – Abstract – “A thin film piezoelectric device according to the present invention includes a potassium sodium niobate-based piezoelectric thin film having an average crystal grain diameter of 60 nm or more and 90 nm or less, and a pair of electrode films configured to hold the piezoelectric thin film therebetween.”; Claims – “1. A thin film piezoelectric device comprising a potassium sodium niobate-based piezoelectric thin film which has an average crystal grain diameter of 60 nm or more and 90 nm or less, and a pair of electrode films configured to hold the piezoelectric thin film therebetween.”
Applicant’s Clarification: Applicant clarified in the arguments filed: (1) “…the cross-sectional area (A) of the crystal grains included in the KNN-film cannot be calculated by the same manner as calculating the rectangular cross-section area such as length x width. Please note that the term "cross- section of crystal grain (KNN-film)" means a section of the crystal grain in a planar direction of the substrate, i.e., an in-plane direction of the substrate (see paragraph [0015] in the Specification).” and (2) “The outer peripheral length (B) is not a grain size of the crystal grain. It is matter of course that the outer peripheral length (B) is not the average crystal grain size. Instead, the outer peripheral length (B) of the Specification is an outer peripheral length of the crystal grains when observing the cross-section of the crystal grain (see, e.g., paragraph [0015] of the Specification). Please note that the term "cross-section of crystal grain" means the section of the crystal grain in the planar direction of the substrate, i.e., the in- plane direction of the substrate (see paragraph [0015] of the Specification).”

Examiner’s Note: Applicant discloses “More than half of the crystals included in the crystal grain group in the KNN-film 3 preferably have a columnar structure.” in paragraph [0014] in the Specification. If the “outer peripheral length” of a columnar grain is taken as circumference, 2πr or πd, and the area of a cross section of a columnar grain is taken as πr2, the ratio is 2/r. The claimed ratios are 1/100 and 1/10 which makes r between 20 and 200 and d between 40 and 400. These are approximations given that the actual grain and cross-section shape are presumed to not be perfectly circular, but all that is required by the claim language is for the dimensions to fall within the range and a diameter between 60 nm and 90 nm falls within the claimed range.)

	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Shibata ‘944 to include the features of Maejima because it would provide a structure in which a leakage current between electrode films formed on and below the piezoelectric thin film in the thin film piezoelectric device can be decreased thereby improving efficiency.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Shibata 
‘944 in view of Maejima and further in view of Shibata et al. (U.S. Publication No. 2020/0028066; hereinafter “Shibata ‘066”).
Regarding claim 5, Shibata ‘944 teaches the piezoelectric laminate according to claim 1. Xxx does not teach the piezoelectric film contains a metallic element selected from a group consisting of Cu and Mn at a concentration of 0.2 at% or more and 2.0 at% or less.
Shibata ‘066, however, does teach the piezoelectric film (Fig. 1, 3) contains a metallic element (Fig. 1; [0061]) selected from a group consisting of Cu and Mn (Fig. 1; [0061]) at a concentration of 0.2 at% or more and 2.0 at% or less (Fig. 1; [0061] – “…containing Cu at a concentration of 2.0 at %,...”).
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Shibata ‘944 to include the features of Maejima and Shibata ‘066 because it would provide a structure in which a leakage current between electrode films formed on and below the piezoelectric thin film in the thin film piezoelectric device can be decreased thereby improving efficiency and it would improve the densification of the KNN thereby optimizing the properties of the KNN.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Shibata 
‘944 in view of Maejima and further in view of Katagiri (U.S. Publication No. 2019/0084052; hereinafter “Katagiri”).
Regarding claim 7, Shibata ‘944 teaches a method of manufacturing a piezoelectric element for forming a piezoelectric film (Fig. 7, 3) comprising forming (Fig. 7) the piezoelectric film (Fig. 7, 3), by sequentially performing: forming a base layer (Fig. 7, 2) on a substrate (Fig. 7, 1) under a temperature condition of 600 °C or more (Fig. 7; [0057] – “The platinum lower electrode 2 was formed under the condition that a film formation temperature is 700 degrees C.,…”); and forming (Fig. 7) the piezoelectric film (Fig. 7, 3) containing alkali niobium oxide (Fig. 7, 3; [Abstract]) and having a perovskite structure (Fig. 7, 3; [Abstract]), which is formed (Fig. 7) on the base layer (Fig. 7, 2), as a polycrystalline film (Fig. 7, 3; [Abstract]), and represented by a composition formula of (K1-xNax)NbO3 (0 < x < 1) (Fig. 7, 3; [Abstract]). Shibata ‘944 does not teach a crystal grain having a ratio of 0.01 nm-1 or more and 0.1 nm-1 or less, which is the ratio of an outer peripheral length to a cross-sectional area when observing a cross-section of the crystal grain and layer formation on a substrate under an atmosphere pressure condition of 0.1 Pa or more and 0.5 Pa or less. 
Maejima, however, does teach a crystal grain having a ratio of 0.01 nm-1 or more and 0.1 nm-1 or less, which is the ratio of an outer peripheral length to a cross-sectional area when observing a cross-section of the crystal grain ([Abstract]; [Claim 1] – Abstract – “A thin film piezoelectric device according to the present invention includes a potassium sodium niobate-based piezoelectric thin film having an average crystal grain diameter of 60 nm or more and 90 nm or less, and a pair of electrode films configured to hold the piezoelectric thin film therebetween.”; Claims – “1. A thin film piezoelectric device comprising a potassium sodium niobate-based piezoelectric thin film which has an average crystal grain diameter of 60 nm or more and 90 nm or less, and a pair of electrode films configured to hold the piezoelectric thin film therebetween.”
Applicant’s Clarification: Applicant clarified in the arguments filed: (1) “…the cross-sectional area (A) of the crystal grains included in the KNN-film cannot be calculated by the same manner as calculating the rectangular cross-section area such as length x width. Please note that the term "cross- section of crystal grain (KNN-film)" means a section of the crystal grain in a planar direction of the substrate, i.e., an in-plane direction of the substrate (see paragraph [0015] in the Specification).” and (2) “The outer peripheral length (B) is not a grain size of the crystal grain. It is matter of course that the outer peripheral length (B) is not the average crystal grain size. Instead, the outer peripheral length (B) of the Specification is an outer peripheral length of the crystal grains when observing the cross-section of the crystal grain (see, e.g., paragraph [0015] of the Specification). Please note that the term "cross-section of crystal grain" means the section of the crystal grain in the planar direction of the substrate, i.e., the in- plane direction of the substrate (see paragraph [0015] of the Specification).”

Examiner’s Note: Applicant discloses “More than half of the crystals included in the crystal grain group in the KNN-film 3 preferably have a columnar structure.” in paragraph [0014] in the Specification. If the “outer peripheral length” of a columnar grain is taken as circumference, 2πr or πd, and the area of a cross section of a columnar grain is taken as πr2, the ratio is 2/r. The claimed ratios are 1/100 and 1/10 which makes r between 20 and 200 and d between 40 and 400. These are approximations given that the actual grain and cross-section shape are presumed to not be perfectly circular, but all that is required by the claim language is for the dimensions to fall within the range and a diameter between 60 nm and 90 nm falls within the claimed range.)

Furthermore, Katagiri teaches layer formation on a substrate under an atmosphere pressure condition of 0.1 Pa or more and 0.5 Pa or less ([0065] – “…forming the lower layer used in the present embodiment, the substrate is heated until its temperature reaches 400° C. to 600° C. After heating, a gas is introduced into the reactor, and the pressure inside the reactor is set to 0.5 Pa to 5.0 Pa.”). 
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Shibata ‘944 to include the features of Maejima and Katagiri because it would provide a structure in which a leakage current between electrode films formed on and below the piezoelectric thin film in the thin film piezoelectric device can be decreased thereby improving efficiency and it would increase wear resistance and chipping resistance thereby extending the tool life.
Conclusion
Any inquiry concerning this communication should be directed to MONICA MATA 
whose telephone number is (571) 272-8782. The examiner can normally be reached on Monday thru Friday from 7:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s 
supervisor, Shawki Ismail, can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MONICA MATA/
Patent Examiner Art Unit 2837

/SHAWKI S ISMAIL/Supervisory Patent Examiner, Art Unit 2837